Electronically Filed
                                                          Supreme Court
                                                          SCWC-16-0000395
                                                          03-NOV-2017
                                                          08:18 AM



                             SCWC-16-0000395

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                                RAY CEON,
                     Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-16-0000395; CR. NO. 14-1-0472)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellant Ray Ceon’s application

for writ of certiorari filed on September 22, 2017, is hereby

rejected.

            DATED:   Honolulu, Hawai#i, November 3, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson